Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 03, 2015

The Court of Appeals hereby passes the following order:

A15A2312. PAUL PORTER v. THE STATE.

      Paul Porter was convicted of armed robbery and several other offenses. On
April 22, 2014, the trial court entered an order denying his motion for a new trial. On
June 1, 2015, Porter filed a notice of appeal. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Porter’s notice of
appeal is untimely, as it was filed more than one year after entry of the order he seeks
to appeal. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
      Because Porter is represented by counsel, he is informed of the following in
accordance with Rowland v. State, supra at 875-876: This appeal has been dismissed
because you failed to file a timely notice of appeal. If you still wish to appeal, you
may petition the trial court for leave to file an out-of-time appeal. If the trial court
grants your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing your conviction. If the trial court denies your request, you will
have 30 days from the entry of that order to file a notice of appeal referencing the
denial of your request for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to Porter and to his
attorney, and the latter also is directed to send a copy to Porter.
Court of Appeals of the State of Georgia
                                     09/03/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.